 1
     McGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
 3
     Regional Chief Counsel, Region IX
 4   Social Security Administration
 5
     DONNA W. ANDERSON, PSBN 46355
     Special Assistant United States Attorney
 6
           160 Spear Street, Suite 800
 7         San Francisco, CA 94105-1545
           Telephone: (415) 977-8930
 8
           Facsimile: (415) 744-0134
 9         E-mail: Donna.W.Anderson@ssa.gov
10
     Attorneys for Defendant
11

12                               UNITED STATES DISTRICT COURT
13
                                EASTERN DISTRICT OF CALIFORNIA
                                       FRESNO DIVISION
14

15
     BARBARA McLAUGHLIN,                        )    Case No. 1:18-cv-00967 SKO
16                                              )
              Plaintiff,                        )
17
                                                )    STIPULATION AND ORDER FOR
18                         v.                   )    AN EXTENSION
19                                              )
     NANCY A. BERRYHILL, Acting                 )    (Doc. 17)
20
     Commissioner of Social Security,           )
21                                              )
               Defendant.                       )
22
                                                )
23                                              )
24
           IT IS HEREBY STIPULATED, by and between the parties, through their
25
     respective counsel of record, that the time for Defendant to respond to Plaintiff’s
26
     Opening Brief be extended until June 3, 2019. This is Defendant’s first request for
27

28
     an extension of time. Defense counsel requires additional time to consider the
     certified administrative record, Plaintiff’s Brief, and the government’s position.


                                                1
 1
     Defense counsel needs additional time to recover from work accumulated during her
 2
     extended medical leave. Plaintiff’s counsel does not object and agrees that all
 3
     subsequent deadlines should be accordingly extended.
 4
                                                 Respectfully submitted,
 5

 6
     Date: May 2, 2019                       By: /s/ Markus R. Urstoeger*
 7
                                                MARKUS R. URSTOEGER
 8                                              Attorney for Plaintiff
                                                (*By e-mail authorization on 05/02/19)
 9

10

11
     Dated: May 2, 2019                          McGREGOR W. SCOTT
                                                 United States Attorney
12
                                                 DEBORAH LEE STACHEL
13                                               Regional Chief Counsel, Region IX
                                                 Social Security Administration
14

15                                                 /s/ Donna W. Anderson
16
                                                 DONNA W. ANDERSON
                                                 Special Assistant United States Attorney
17                                               Attorneys for Defendant
18

19
                                              ORDER

20            Pursuant to the parties’ above “Stipulation for an Extension” (Doc. 17), IT IS HEREBY
21   ORDERED that Defendant shall have until June 3, 2019, to file her response to Plaintiff’s Opening
22   Brief. All other dates in the Scheduling Order (Doc. 3) shall be extended accordingly.
23

24
     IT IS SO ORDERED.
25

26
     Dated:     May 3, 2019                                     /s/   Sheila K. Oberto           .
                                                      UNITED STATES MAGISTRATE JUDGE
27

28




                                                     2
